Title: To Thomas Jefferson from William C. C. Claiborne, 26 June 1804
From: Claiborne, William C. C.
To: Jefferson, Thomas


          
            Dr. Sir,
            New-Orleans, June 26th. 1804.
          
          I have this moment understood that Messrs. Girod and Chal, Merchants of this City, have addressed a letter to you, complaining “that I had (to their injury & exclusion) recognized in the Baron of Bastrop, an exclusive right to trade with Citizens at Ouacheta and also with the Indians who might visit that post, which privilege had been heretofore granted to the Baron by the King of Spain”;—The fact is Sir, that I positively refused to acknowledge the Baron’s Claim, and in consequence of which, his Memorial upon the subject, was at his request, forwarded by me on the 7th. instant, to the Secretary of State for his decision thereon.
          Girod & Chal having heard (as they State) that I had recognized the Baron’s pretensions, wrote me a long letter (and not a respectful one) on the occasion, and as I had neither time or inclination to correspond with private Individuals relative to my official duties, no answer was returned, whereupon their appeal was made to you.—Girad and Chal ought to have made personal application to me for the redress of their supposed grievance; they had no cause to resort to a correspondence, for no person in Louisiana, however obscure or humble he may be, but has free access to me, during my office-hours, which are on every day (Sundays excepted) from eight until two, and from four until Sunsetting.—
          
          The Spanish Governor’s heretofore exercised the power of granting Licenses for the Indian Trade to whom they pleased; and without a License no one was permitted to share in the Trade.—I thought myself vested with, and I esteemed it a duty to exercise like authority, and have consequently granted my Licenses (Gratis, which was not formerly the case) to several respectable Citizens.—Were all persons permitted indiscriminately to trade with the Indians, much injustice would be done them, and the peace on the frontiers rendered very insecure.
          I have taken the liberty to trouble you with this explanation, in order that the Representation of Girod & Chal, should it have reached you, may make no unfavorable impressions.—
          I am inclined to think that the people of West Florida, particularly those residing on the Waters of the Mississippi, will continue dissatisfied until they fall under the American Government; at present there exists among them much disquietude, and a spirit of disaffection to the Spanish Authorities; but on this point, my official letter to the Secretary of State, will inform you more particularly.
          With sentiments the most respectful, I have the honor to Subscribe myself Your faithful friend!
          
            William C. C. Claiborne 
          
        